Citation Nr: 0407299	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  99-03 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (VA) in 
Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from February 1963 to February 
1966 and from May 1975 to May 1979.  He served in the 
Missouri Army National Guard and was in an active duty for 
training status from January to April 1993.  He is service 
connected for a low back strain that first occurred in 
February 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision, by 
which the RO awarded a 10 percent disability rating for low 
back strain.  In July 2002 the Board remanded this matter for 
additional development.  In a rating decision dated in 
September 2003 the RO increased to 40 percent the veteran's 
disability rating for low back strain, effective August 12, 
1998.  


FINDING OF FACT

The veteran's service-connected low back strain is manifested 
by pain and objective evidence of limitation of motion.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for low back strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 and 4.71a (Diagnostic 
Codes 5292 and 5295) (2003); 68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 5237).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a disability 
rating in excess of 40 percent for degenerative disk disease 
under a 2002 version of 38 C.F.R. § 4.71a (Diagnostic Code 
5293) (2002) because he has neurological signs and symptoms 
as well as muscle spasms related to the service-connected low 
back strain.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002) and 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  In assessing a claim for a higher rating, the 
history of the disability should be considered.  38 C.F.R. 
§§ 4.1, 4.2 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  

The veteran's service-connected disability is presently 
evaluated as 40 percent disabling under 38 C.F.R. § 4.71a 
(Diagnostic Code 5292) (2003).  This is the highest rating 
available under that diagnostic code and is warranted where 
there is severe limitation of motion of the lumbar spine.  
Prior to the September 2003 rating decision assigning this 40 
percent evaluation, the RO had evaluated the veteran's low 
back strain under 38 C.F.R. § 4.71a (Diagnostic Code 5295) 
(2003) for lumbosacral strain.  The highest evaluation 
assignable thereunder is also 40 percent.  (The veteran is 
not service-connected for intervertebral disc disease and has 
not been rated under the diagnostic code applicable to rating 
intervertebral disc disease.)  

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454-
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Effective September 23, 2002, Diagnostic Code 5293 relating 
to intervertebral disc syndrome was amended.  67 Fed. Reg. 
54345-49.  The September 2002 amendments did not change the 
criteria under Diagnostic Code 5292 or 5295.

In 2003, the schedule for rating spine disabilities was 
changed to provide for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 percent rating for 
forward flexion of the thoracolumbar spine 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, and 100 percent is warranted 
for unfavorable ankylosis of the entire spine.  Unfavorable 
ankylosis means the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more specified 
difficulties.  68 Fed. Reg. 51454-58.  

Under the new criteria, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an 
appropriate diagnostic code.  

Evidence

Service medical records reveal that in February 1993, the 
veteran strained his back while unloading prefabricated 
concrete panels.  In December 1993, the veteran was treated 
and assessed with muscular strain.  Intermittent bilateral 
radiation from the buttocks, left greater than the right, 
with both feet sometimes going numb and stocking glove 
distribution, was noted.  A Radiology report dated in 
December 1993 revealed the vertebral body heights and disc 
spaces to be well maintained with no fracture or subluxation 
and minimal anterior osteophyte formation.  A June 1995 x-ray 
report conducted as part of a pre-employment examination 
showed an impression of degenerative spondylosis of the 
lumbar spine, with an otherwise normal lumbar spine, and 
arteriosclerosis of the abdominal aorta and iliac arteries 
bilaterally.  

In October 1995, the veteran was treated for vascular 
problems.  The impression was that the condition was 
consistent with left iliac occlusion.  An aortogram was 
performed.  A letter signed by the State Surgeon, dated in 
December 1995, relates that the veteran's vascular problem 
was not caused from the 1993 strained back and the spinal 
stenosis was a natural part of the aging process.  

VA treatment records show the veteran was hospitalized in May 
1997 with a four-year history of half block claudication with 
calf and thigh pain, left greater than the right, relieved by 
rest.  Complaints of pain that is "crampy" in legs that 
occurs at rest, particularly at night, were noted.  He 
underwent an aortogram that revealed a chronic appearing 
occlusion of the left common iliac artery, moderate focal 
stenosis of the main renal artery, and moderate extensive 
plaque of the infrarenal abdominal aorta.  It was noted that 
in an effort to alleviate the veteran's resting claudication, 
the veteran underwent a left iliofemoral bypass.

An October 1998 VA examination report showed complaints that 
walking of over three to four blocks caused low back pain 
that radiated into the hips.  This required the veteran to 
sit down and rest before he could go farther.  The examiner 
diagnosed mild degenerative changes of the lumbar spine.  A 
computed tomography (CT) scan showed no obvious focal disc 
disease and no spinal stenosis, but mild degenerative joint 
disease.  

Private medical records dated in November 1998 reflect 
treatment for complaints of increased back pain after a motor 
vehicle accident in October 1998.  Examination revealed deep 
tendon reflexes intact 2+ over 4, bilaterally in the patella 
and Achilles.  X-rays were unremarkable.  In December 1998, 
the veteran was diagnosed with a compression fracture of L1 
vertebra.  

A VA Discharge Summary dated in February 1999 reflects 
hospitalization with a principal diagnosis of peripheral 
vascular disease secondary to an occluded aorta.  An 
aortofemoral bypass graft was performed.  A December 1999 
Magnetic Resonance Imaging (MRI) report reflects an 
impression of mild spinal canal stenosis at L4-5 and L5-S1 
with a small central herniated nucleus pulposus superimposed 
on the L5-S1 disc.  

At the December 2001 hearing, the veteran testified that his 
back problem worsened in 1995, that he is unable to work 
because he can only sit three or four hours at a time, and 
that he has muscle spasms and sometimes pain shooting down 
the leg.  The veteran reported increased pain and muscle 
spasms when he bends over that resolves in a couple hours.  
It does not bother him to move sideways and he can walk a 
block before pain begins.  He related having a hard time 
sleeping.  Lying down on a couch or sitting with pillows 
behind his back relieves the exacerbations of pain or muscle 
spasms, which occur four or five times a week.  The veteran 
testified that he did not have numbness or tingling in his 
back and was not being treated by a back specialist.

An October 2002 VA examination report shows complaints of 
back and leg pain when lying on the back.  The veteran 
reported the inability to walk 100 feet without sitting and 
the inability to stand for more than 30 minutes.  Pain 
radiates down the lower extremity to the thigh, calf, and 
foot in a stocking manner.  There is no numbness or tingling.  
When he sits, the pain improves.  The veteran had no back 
spasms or incoordination.  On examination, the veteran had 
good strength in his lower extremities, a stiffened gait and 
negative straight leg raising up to 95-100 degrees.  He was 
able to walk on his tiptoes and on his heels and had good 
motor function.  Sensation was normal, reflexes were 
symmetrical, and reflexes in the knee were normal.  Achilles 
reflex was decreased, and pulses, while present, were very 
weak at the dorsalis pedis, posterior tibialis, and the 
popliteal.  Range of motion was 0 to 20 degrees right lateral 
flexion, 0 to 20 degrees left lateral flexion, 0 to 70 
degrees forward flexion, and 0 to 20 degrees extension with 
pain.

An MRI report conducted in November 2002 showed no spinal 
stenosis or nerve root encroachment, but degenerative disc 
changes at L3-4 and L4-5.  No abnormal signal was found 
arising from the cord or vertebral bodies to indicate an 
acute abnormality.

A December 2002 addendum to the VA examination report 
reflects that the complained of intermittent claudication 
could relate to spinal stenosis; however, the MRI did not 
show any spinal stenosis or any nerve root encroachment.  The 
back pain could relate to the disc changes at the L3-L4 and 
L4-L5 or may be also somehow due to the fact that he has a 
mild compression fracture at L1.  The examiner wrote that he 
could not explain the radiculopathy to the lower extremity 
because there was no nerve impingement.

In a June 2003 addendum to the VA examination report, the 
examiner specifically addressed the extent to which the 
veteran's back pain is the result of the strain.  The 
examiner opined that he did not believe that the 
radiculopathy was connected to the back.  According to the 
examiner, the radiculopathy was most likely related to the 
vascular insufficiency, and this will have to be proven by a 
vascular surgeon or vascular doctor.  The examiner also 
opined that the fractured first lumbar vertebra did not 
present much degenerative joint disease.  Most of the 
degenerative changes were noted at the level of L3-L4 and L4-
L5, but are not severe.  The examiner did not believe that 
the mild compression fracture created a significant amount of 
pain and that 50 percent of the pain could be related to the 
facture of the first lumbar.  

A September 2003 VA examination report showed complaints of 
pain in the low back with occasional radiation to both legs 
more to the right leg than to the left leg.  The veteran 
related that 99 percent of the time the pain is at a level of 
10.  There is also cramping in both legs.  Pain increases 
with weather change, prolonged sitting, prolonged standing, 
or other prolonged activities.  The increase lasts for 15 to 
20 minutes and is helped by changing position.  The examiner 
relates a functional assessment that the veteran is no longer 
able to work.  His sleep is disturbed by waking five to six 
times per night in order to walk around and change position.  
He is not able to drive for more than one hour at a time and 
unable to perform automobile mechanics due to the required 
positioning such as bending over the hood.  He is not able to 
ride his motorcycle or go for walks.  He is not able to 
perform prolonged sitting, which was involved in his 
occupation as a dispatcher in law enforcement.  Range of 
motion studies revealed forward flexion from 0 to 36 degrees 
with the complaint of pain in the entire lumbar spine and 
paravertebrally to 84 degrees out of 90 degrees of maximum 
flexion.  Extension of the lumbar spine is 0 to 18 degrees 
out of 25 degrees with the complained of pain in the entire 
lumbar spine and in the paravertebral areas.  Right lateral 
flexion is 0 to 10 degrees with onset of discomfort and the 
inability to flex beyond 23 degrees out of 25 degrees 
maximally with the complaint of pain in the same areas as 
with flexion and extension.  Left lateral flexion is 0 to 10 
degrees with complaints of pain to a maximum of 25 degrees 
out of 25 degrees.  Reflexes are 2+ at the knees and 1+ at 
the ankles.  

The veteran reported that his physician gave him advice to 
rest in bed as needed.  He estimated that during the past 12-
month period, there had been a total of two weeks of total 
incapacitation requiring bed rest with usual episodes lasting 
three to four days at a time.  Functional loss due to back 
pain includes only being able to make it to the bathroom, 
difficulty and at times inability to walk, increased 
stiffness of the low back, legs not working right, and taking 
10 to 15 minutes to be able to walk after standing from a 
reclining position.

Analysis

As noted above, the veteran is already receiving the maximum 
rating under Diagnostic Codes 5292 and 5295 (2003).  
(Separate ratings under each set of criteria are not 
warranted because each contemplates the same manifestation of 
disability--limitation of motion.  38 C.F.R. § 4.14 (2003).)  
To obtain a rating higher than 40 percent under the schedular 
criteria the veteran must show:  (1) unfavorable ankylosis of 
the lumbar spine or entire thoracolumbar spine (under the 
pre-September 2003 Diagnostic Code 5289, or the September 
2003 General Rating Formula for Diseases and Injuries of the 
Spine); or (2) residuals of a fracture without cord 
involvement but requiring a neck brace (pre-September 2003 
versions of Diagnostic Code 5285).  Since the evidence does 
not show a diagnosis of ankylosis or the need for a neck 
brace, a higher evaluation under DC 5289 and DC 5285 or the 
newest version of the general rating schedule for the spine 
is not warranted.  

Although the veteran contends that he is entitled to a higher 
rating under Diagnostic Code 5293 for invertebral disc 
syndrome, the veteran is service connected only for a low 
back strain, with no prior rating for invertebral disc 
syndrome.  Moreover, the greater weight of the evidence 
indicates that the "radiating" pain is attributable to 
peripheral vascular disease and not the service-connected low 
back strain.  Additionally, as noted by a VA examiner who was 
called upon to address this question, much of the pain 
affecting the back directly is attributable to non-service-
connected fracture residuals or disc disease.  Consequently, 
the Board finds that, by application of the schedular 
criteria, the preponderance of the evidence is against the 
veteran's claim.

Further, the evidence does not reflect that the veteran's low 
back strain has caused marked interference with employment 
(i.e., beyond that already contemplated under the schedular 
criteria in the currently assigned 40 percent rating), or 
necessitated any recent period of hospitalization, such that 
consideration of an extra-schedular rating is warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  Although the veteran 
stated that he was not able to work because he could not sit 
for three or four hours at a time, the medical evidence 
reflects that no more than 50 percent of the veteran's pain 
is due to the service-connected disability and that any 
"radiculopathy," which appears to be the veteran's most 
significant complaint, is related to vascular disease and not 
the low back strain.  Furthermore, such a degree of 
interference with employment is not beyond that contemplated 
by the schedular.

Similarly, while the September 2003 VA examiner described the 
functional assessment of the veteran's back as his being no 
longer able to work, having disturbed sleep, being unable sit 
for a prolonged period, the examiner did not distinguish 
which problems were the result of the veteran's service-
connected low back strain and which were attributable to 
other non-service-connected disabilities such as the 
compression fracture at L1 and the peripheral vascular 
disease.  Moreover, while the veteran was awarded Social 
Security Administration disability benefits for his back 
beginning in September 1998, it does not appear that the 
determination was based solely on the service-connected low 
back strain.  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  The Board also considered the final 
regulations that VA issued to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The VCAA, among other things, 
modified VA's duties to notify and assist claimants by 
amending 38 U.S.C.A. § 5103 ("Notice to claimants of 
required information and evidence") and adding 38 U.S.C.A. 
§ 5103A ("Duty to assist claimants").  The implementing 
regulations apply to this veteran's case.  VAOPGCPREC 7-03.

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran by letter dated in 
August 2002 of the additional evidence needed to substantiate 
the veteran's claim for an increased rating for the service-
connected low back strain.  VA must notify a claimant of 
which portion of the information and evidence, if any, is to 
be provided by the claimant and which portion, if any, will 
be obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
letter, as well as the July 2002 Board remand, described the 
obligations of VA and the veteran with respect to obtaining 
evidence.  The veteran was notified of the new obligations 
under VCAA and its implementing regulations by way of the 
July 2002 remand, the August 2002 letter, and the February 
and September 2003 supplemental statements of the case.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, the Board is not aware of any outstanding evidence to 
be obtained, either by VA or the veteran.  The veteran was 
provided VA examinations.  Taken together, the Board is 
persuaded that there is no reasonable possibility that 
further development would unearth any additional evidence 
helpful to the veteran's claim.  Thus, further development 
under the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).


ORDER

Entitlement to a disability rating in excess of 40 percent 
for low back strain is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



